COURT OF APPEALS
                                  SECOND DISTRICT OF TEXAS
                                       FORT WORTH

                                       NO. 02-13-00130-CV


Emmit Brager                               §    From the 89th District Court


v.                                         §    of Wichita County (177,624-C)


                                           §    February 13, 2014
Lisa James, James Anders, Terry L.
Smith, Mary Alford, Charles J.
Vondra, Eric Johnston                      §    Opinion by Justice Gabriel



                                          JUDGMENT

      This court has considered the record on appeal in this case and holds that there was no

error in the trial court’s judgment. It is ordered that the judgment of the trial court is affirmed.

                                       SECOND DISTRICT COURT OF APPEALS


                                       By ___/s/ Lee Gabriel           ____________
                                          Justice Lee Gabriel